DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below:
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered references to GRAHAM et al. (US-PGPUB 2018/0336275 A1) and CHISHAKI (US-PGPUB 2019/0278553 A1).  Rejections based on the newly cited references follow.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed after the filing date of the instant application on 11/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
■ Claims 1, 9, and 16 are recited limitation “… the detected registered user …” in line 7 of claim 1, line 15 of claim 9, and line 10 of claim 16; and limitation “… a detected registered user …” in line 9 of claim 1, line 17 of claim 9, and line 12 of claim 16. And thus, it is unclear whether “the detected registered user” is the same as “a detected registered user” or not. There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-8, 10-15, and 15-20 also are rejected for the same reasons set forth in their respective independent claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al. (US-PGPUB 2018/0336275 A1 hereinafter “GRAHAM”) in view of  CHISHAKI (US-PGPUB 2019/0278553 A1).

As for claims 1, 9, and 16, GRAHAM discloses a method (Figs.1-15 and related description), an electronic device (Fig.1, User Device(s) 104, 122, Fig.2A, Portable Multifunction Device 200), and a computer program product comprises a non-transitory computer readable storage device  for providing functionality of a virtual assistant (VA)  (Fig.2A, 200, Memory 202, Digital Assistant Client Module 229, Digital Assistant System 700, Memory 702, ¶ [3] and [5]-[6] discuss the electronic device having a digital assistant, the electronic device includes processors and memory), comprising:
at least one microphone that receives user input (Fig.2A, Microphone 213, Digital Assistant Client Module 229, ¶ [62], [97], digital assistant client module 229 is accepting voice/speech input, text input, touch input, etc., through various user interfaces (e.g., microphone 213, etc.));
an output device that outputs media content (Fig.2A, Speaker 211, Digital Assistant Client Module 229, ¶ [62], [97], digital assistant client module 229 is also capable of providing outputs media content such as audio, visual, etc., through various output interfaces (e.g., speaker 211, etc.));
a memory storing an active consumer media content selector (ACMCS) module (Fig.2A, 200, Memory 202, Video and Music Player Module 252, ¶ [141], memory 202 stores an ACMCS such as video and music player module 252);
and a processor (Fig.2A, 200, Processor (s) 220) coupled to the at least one microphone (Fig.2A, 200, 220, Microphone 213), the memory (Fig.2A, 200, Memory 202, 220), and the output device (Fig.2A, 200, 220, Speaker 211), and which executes the ACMCS module (Fig.2A, 200, 202, Video and Music Player Module 252) that enables the electronic device to:
detect an input that triggers the VA to perform a task that comprises outputting media content through the output device (Fig.15, Process 1500, Receive a speech input indicative of a request for media - 1502, ¶ [8] discusses the VA “receiving a speech input indicative of a request for media”, and ¶ [379], step 1502);
Detect, by the digital assistant, physical presence of a plurality of users to the electronic device - 1504, In response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users - 1506, ¶ [8] discusses “detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users”, ¶ [379], step 1504 is the VA detected physical presence of a plurality of users, ¶ [381, step 1506 is for obtaining a plurality of preferences profiles corresponding to the plurality of users, and ¶ [325] discusses detecting registered users in proximity to the electronic based on users’ identification information such as phone number, user name, etc., ¶ [398] discusses collecting users personal information data during registration for services, i.e., registered users);
 and in response to the input, outputting, via the output device, media content associated with the media preferences profile (Fig.15, Identify, by the digital assistant, a media item based on the merged preference profile – 1510) of the detected registered user (Fig.15, Provide, by the digital assistant an audio output including the identified media item – 1512, ¶ [8] discusses identifying … a media item based on the merged preference profile; and providing … an audio output including the identified media item, and ¶ [383], step 1510 is for identifying a media item based on the preference profile, ¶ [385], step 1512 is for providing an audio output including the identified media item).


In the same field of communication technology, CHISHAKI also teaches an audio playback device that determines whether the detected registered user is an active consumer (CHISHAKI - ¶ [139], determines a user’s state: “A circumstance determining section 112 identifies a user's state (e.g., "stressed," "rest," or "sleeping")”; and in response to determining that a detected registered user is an active consumer, outputting, via the output device, media content (CHISHAKI - See Figure 11 which provides media playback based on the user’s state). The specification does not provide any explicit definition to “active consumer”. Instant application specification page 13 ¶ [40] gives an example in which active consumer is user to describe and awake vs asleep user. Given the BRI consistent with the specification, CHISHAKI teaches the claimed “active consumer” because it detects if the user is awake and thus prepared to actively consume media.

GRAHAM and CHISHAKI are in the same field of endeavor of audio playback devices that use user information to select media to playback. GRAHAM suggests using parameters (e.g. different activities such as sleeping) in the selection of music (GRAHAM - ¶ [278]-[279]) and also discusses the media items have metadata indicative of an activity (e.g. media) (see ¶ 290). GRAHAM clearly suggests using the user’s parameters and matching it with audio metadata. CHISHAKI teaches the step of determining the user’s state and activity to select which media is played. It would have 

As for claims 2-3, 10-11, and 17-18, GRAHAM and CHISHAKI disclose detecting a change of state for the detected registered user from being an active consumer to being a non-consumer; and ceasing from outputting media content associated with the media preferences profile of the detected registered user whose state changed from being an active consumer to a non-consumer (CHISHAKI – Figs.10-11, ¶ [139], identifying user’s state from being active consumer to a non-consumer (e.g., “stressed”, “rest”, or “sleeping”), and switched “ceasing and playing” playback list with a change in user’s state, and Fig.10, ¶ [141]-[147], and ¶ [179]), wherein determining whether the detected registered user is an active consumer comprises determining whether the detected registered user is an active consumer based on an awake/asleep state of the detected registered user (CHISHAKI – Fig.11, ¶ [139], identifying user’s state is an active consumer (e.g., “stressed”, “rest”, or “sleeping”), and ¶ [142]-147]).
 
As for claims 4, 12, and 19, GRAHAM and CHISHAKI disclose determining an awake/sleep state of the detected registered user based on at least one of: audio input or an indication from a wearable device indicating whether the at least one present registered user is in the awake state or the asleep state (CHISHAKI – Fig.10, ¶ [137], a wearable device such as the audio playback device 1 further includes a human body sensor … Examples of the human body sensor include a pulse sensor, a blood pressure sensor, a body temperature sensor …”, ¶ [139], identifying user’s state is in the awake state or the asleep state (e.g., “stressed”, “rest”, or “sleeping”), and ¶ [142]-[147]).
 
As for claims 5, 7, 13, 15, and 20, GRAHAM and CHISHAKI disclose for each active consumer detected, selecting, from media content linked to the media preferences profile of the detected active consumer, a type of media content based on contextual information that comprises a predefined set of registered users being determined as active consumers, the predefined set of registered users being defined in the media preferences profile of the detected active consumer (GRAHAM – ¶ [328], the electronic device 1100 is linking the plurality of preference profiles to provide a merged 

As for claims 6, 8, and 14, GRAHAM and CHISHAKI disclose wherein the type of media content comprises at least one of: a specific genre of artistic work; artistic work performed by a specific artist; a specific streaming source of artistic work; or artistic work within a specific directory of stored media content accessible by the electronic device (GRAHAM – ¶ [277], the media properties correspond to artist, genre, lyrics, etc., and ¶ [279], parameters based on speech input such as a genre (e.g., "hip hop"), a song or album title (e.g., "Hotel California"), an activity (e.g., working out, driving, sleeping), an artist (e.g., singer, producer), etc.), and, further comprising determining the presence of the at least one registered user in proximity to the electronic device by: capturing a face in a field of view of a camera sensor of the electronic device; and determining that the captured face matches a face identifier (ID) associated with one of the at least one registered user (GRAHAM – ¶ [284] discusses “… detect the physical presence of a person based on facial characteristics … of the person ( captured via, for instance, cameras …)).
Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Graham et al. (U.S. Patent No. 10,909,171 B2) disclose systems and processes for operating an intelligent automated assistant to providing an auditory-based interface of a digital assistant for media exploration (see Fig.1).
 Kolls (U.S. Patent No. 10,692,109 B1) discloses a virtual personal assistant for providing incentives when consuming sponsored media content (see Fig.2).
LEMAY et al. (US-PGPUB 2019/0339784 A1) teach an intelligent automated assistant whether to initiate a virtual assistant session based on audio input and input representing motion of the electronic device (see Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
03/14/2022